Learned, P. J.
(dissenting)
This is an action on a policy of insurance or certificate of membership or bond, issued by defendant to J ames H. Darrow. The *249defendant is incorporated under chapter 175, Laws of 1883, and does the business of life insurance on the co-operative or assessment plan. By the policy of insurance (or bond, as defendant calls it) the defendant, within sixty days after evidence of the death of Darrow, was to pay the plaintiff $5,000 “from the death fund of the society at the time of said death, as hereinbefore mentioned and provided.” It was further provided therein that whenever the death fund is insufficient, a call should be made on members. Eighty per cent of the amount received should be used for payment of death claims, and twenty per cent should be set apart as a reserve fund, to meet any contingency by reason of extra mortality. No special sum is mentioned which is to be called for in case of deficiency in the death fund. It must be understood that so much shall be called for that eighty per cent shall be sufficient to pay the death claim. It is further provided in the bond that it shall be void if the member named therein “ shall die * * * in violation of, or attempt to violate any criminal law * * * of any State or country in Avhich the member herein may be.”
Two defenses are setup: First. That there was not sufficient money in the death fund. Second. That Darrow committed suicide. The judge excluded evidence on the latter point on the ground that it was no defense, and ordered a verdict for plaintiff, and the defendant appealed. - In considering the second defense we remark that the case of Fitch v. The American Popular Life Insurance Company (59 N. Y., 557) is not to the point. There was nothing in that policy in that case which made suicide a defense. Patrick v. Excelsior Life Insurance Company (67 Barb., 202) does not apply. That held that “ the known violation of any law ” was a phrase which did not include suicide. It is not necessary to consider that suicide was a felony at common law, punishable by forfeiture of goods (4 Bl. Com., 189), because section 2 of the Penal Code declares what shall be crimes after that Code takes effect. Section 174 declares that any person who, with intent to take his own life, commits upon himself any act dangerous to human life, or which, if committed upon or towards another person and followed by death as a consequence, would render the perpetrator chargeable with homicide, is guilty of attempting suicide. Section 178 provides for punishment. Section 684 provides that a person may be *250convicted of an attempt to commit a crime, although it appears on the trial that the crime was consummated, unless the court in its discretion discharges the jury and directs the defendant to be tried for the crime itself. Hence it follows, under the Penal Code, that the attempt to commit a crime is not so merged in success that the defendant may not still be punished therefor. It is true that when an attempt to commit suicide has been successful the guilty person cannot be punished because he is dead. That is the case with every criminal. He cannot be punished for his crime if he dies before trial.
Evidence was offered at the trial which, if admitted, might have shown that the deceased violated the above cited section 174 of the Penal Code. If, with intent to take his own life, he took poison, then he was guilty of the crime specially declared by that section. There is a general provision in section 686 as to unsuccessful attempts to commit crimes, regulating the punishment by reference to this punishment imposed on the crime itself.
But section 174 is an independent enactment, declaring certain acts to be crimes, and section 178 declares the punishment, with no reference to the crime said to be attempted. If, then, the deceased liad done the act, of which evidence was offered, and he had lived for several months afterwards, he might, during his life, have been indicted and convicted under that section 174.
It must be noticed that the provision of the policy specifies death in violation of a criminal law, and also death in an attempt to violate such law. Either of these makes void the policy. Nor is it therein expressly required that the attempt to violate be itself a crime. Now the evidence excluded tended to show a violation of a criminal law, and not merely an attempt to violate. Attempting suicide is itself a crime, and not accurately an attempt to commit a crime. (Sec. 34.) And the reason why the law was thus drawn was probably from the doubt whether suicide was a crime.
The question then arises, did the deceased die in violation of a criminal law? Of course the language used in the policy cannot have a literal meaning. It cannot mean to express a case where the insured was forbidden to die by some criminal law, and where his death was therefore in violation of the law. It must indicate a case where the death occurs in consequence of or in the course of *251the violation of a criminal law. As, for instance, if the insured were committing a burglary, and were killed in the act, and in consequence thereof. The object aimed at in this provision of the policy is that the company shall not be liable when the death of the insured is his own criminal fault. Thus the other circumstances which make the policy void are death in a duel or by the hands of justice. By analogy with these we may see that to die in violation of a criminal law means to die by reason of, or in consequence of, or in course of, a violation of a criminal law.
Now the evidence excluded tended to show that the deceased did commit the crime of attempting suicide, and that in consequence of such attempt he died. It is argued by plaintiff that one cannot die in the attempting suicide. But may not one die in the commission of a burglary ? Does not one die in violation of law when he dies in direct consequences of such violation? What other reasonable meaning can this provision have ?
It is argued for the plaintiff that the evidence shows that the deceased .not only committed the crime of attempting suicide, but that he succeeded. And the plaintiff argues that suicide is not a crime under the definition in section 3, Penal Code, and the statement in section 113. But the answer is that the Penal Code, as already shown, makes certain acts to constitute a certain crime, viz., that of attempting suicide. And the person who commits those acts is, at the very time of committing, guilty of that crime, although it may be that the consequence of his crime will be such that he cannot be punished. The man who attempts to commit a murder is none the less guilty if he^himself be killed in the attempt, and if he, therefore, cannot be punished. If this deceased had thrown a dynamite bomb into a crowd, with intent to kill some person, and the explosion had killed no one but himself, would he not have died in the attempt to violate a criminal law?
The plaintiff argues that if the deceased succeeded in committing suicide he passed beyond any crime and did that which, by the Penal Code, is no crime. But (assuming the evidence to prove what is claimed) he did the acts set forth in section 114, that is, with intent to take his own life, he committed on himself an act dangerous to human life. Therefore he committed the crime by that section defined. If he died a month or an hour afterwards, had he any the *252less committed a crime ? I am of the opinion that evidence tending to prove that the deceased committed the crime of attempting suicide, and that he died in consequence thereof, should have been admitted. There was a general exclusion of such evidence and, therefore, I do not specify any. On the other point, viz., that there was not sufficient money in the death fund, these facts must be noticed. Darrow died December 11, 1885. A call was made March 4, 1886, reciting Waas’ death, which showed a balance on hand of $1,807.58. This call produced for the death fund $11,282.48. Waas’ claim was $5,000. By a subsequent call of May 1, 1886, reciting the death of one Arnold, February 18, 1886, it appears that part of the residue had been applied to a Dewey claim, and on this claim. The society does not make a call on every death, but only when the death fund is insufficient. The call made upon Waas’ death after paying his claim would place in the death fund over $8,000. If there was money in the death fund from which plaintiffs claim could be payable (and it became payable about March 14, 1886), then there would be no defense on that ground, though there had been a diversion to other objects. There was, we think, evidence enough, in the absence of any contradictory evidence, to establish the plaintiffs case on this point.
For the reasons above given I think there should be a reversal of the judgment and a new trial, costs to abide the event.
Judgment affirmed, with costs.